DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on August 4th, 2022 have been entered and accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3, 11 – 13, and 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Puniello (US 2003/0102595) in view of Vora (US 2017/0008205).
Regarding claim 1, Puniello teaches a golf ball mold (Abstract), comprising: an upper mold cavity (ref. #22), a lower mold cavity (ref. #22), and a plurality of retractable pins (ref. #32), wherein each mold cavity has an arcuate inner surface defining an inverted dimple and fret pattern (Para. 20) and collectively create a mold assembly having an interior spherical cavity for holding a golf ball subassembly via the retractable pins when mated together (Fig. 3; Fig. 4). , and wherein a portion of the inverted dimple and fret pattern is located within a pole region of  each mold cavity and comprises a plurality of mold cavity vents (Para. 21), each which extends through an entire thickness of the respective mold cavity in the pole region and is adapted to remove gas from the interior spherical cavity while the golf ball subassembly is disposed there-within (Para. 30; Fig. 3; Fig. 4), and wherein each of the plurality of retractable pins is positioned in a respective mold cavity vent (Fig. 3; Fig. 4). However, Puniello does not explicitly disclose the mold comprising a plurality of stationary flow-through pins.
Yet in a similar field of endeavor, Vora teaches a pin injection mold system comprising a plurality of stationary flow-through pins (ref. #30) positioned in mold cavity vents and adapted to remove gas from the interior spherical cavity while the golf ball subassembly is disposed therein (Para. 30; Para. 51). It would have been obvious to one of ordinary skill in the art to modify the invention of Puniello by including a plurality of stationary flow-through pins as taught by Vora. One would be motivated to make this modification because it allows for injection molding of a dimpled outer or inner layer having superior physical properties and more consistent aerodynamics (Vora: Para. 21).
Regarding claims 2 and 3, Puniello in view of Vora teaches the invention disclosed in claim 1. Vora further teaches mold cavity vents are located within the inverted dimples and frets of the upper and lower mold cavities (Para. 29 – 30).
Regarding claim 11, Puniello in view of Vora teaches the invention disclosed in claim 1. Puniello further discloses the retractable pin has a free-end planar surface and the pin is movable between an extended position, wherein the free end surface contacts the ball subassembly, and a retracted position, wherein the planar surface forms a portion of the inner wall of the inner surface of the mold cavity (Fig. 3; Fig. 4).
Regarding claim 12, Puniello in view of Vora teaches the invention disclosed in claim 11. Puniello further discloses the free-end planar surface of the retractable pin has a diameter that is less than the diameter of a bore in the mold cavity for inserting the pin (Fig. 3; Fig. 4).
Regarding claim 13, Puniello in view of Vora teaches the invention disclosed in claim 1. Vora further discloses the golf mod comprising a stationary center venting pin (Para. 30; Fig. 2A; Fig. 2B).
Regarding claims 15 and 16, Puniello in view of Vora teaches the invention disclosed in claim 1. Modifying the mold of Puniello and Vora to include multiple stationary venting pins would have been obvious to one of ordinary skill in the art at the time as a duplication of parts limitation. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP § 2144.04(VI)(B)).
Regarding claim 17, Puniello teaches  golf ball mold (Abstract), comprising: an upper mold cavity (ref. #22) and a lower mold cavity (ref. #22), wherein each mold cavity has an arcuate inner surface defining an inverted dimple and fret pattern and collectively create a mold assembly having an interior spherical cavity for holding a golf ball subassembly when mated together (Para. 20), wherein a portion of the inverted dimple and fret pattern is located within a pole region of each mold cavity (Fig. 3; Fig. 4) and comprises a plurality of mold cavity vents, each which extends through an entire thickness of the respective mold cavity in the pole region and is adapted to remove gas from the interior spherical cavity while the golf ball subassembly is disposed there-within (Para. 21); a plurality of retractable pins, each being disposed in and positioned within respective mold cavity vents (Fig. 3; Fig. 4). ). However, Puniello does not explicitly disclose the mold comprising a plurality of stationary flow-through pins.
Yet in a similar field of endeavor, Vora teaches a pin injection mold system comprising a plurality of stationary flow-through pins (ref. #30) positioned in mold cavity vents and adapted to remove gas from the interior spherical cavity while the golf ball subassembly is disposed therein (Para. 30; Para. 51).
 It would have been obvious to one of ordinary skill in the art to modify the invention of Puniello by including a plurality of stationary flow-through pins as taught by Vora. One would be motivated to make this modification because it allows for injection molding of a dimpled outer or inner layer having superior physical properties and more consistent aerodynamics (Vora: Para. 21). Modifying the mold of Puniello and Vora to include inner and outer stationary pins have been obvious to one of ordinary skill in the art at the time as a duplication of parts limitation. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04.
Regarding claim 18, Puniello in view of Vora teaches the invention disclosed in claim 17. Further, the arrangement of the stationary and retractable pins would have been obvious to one of ordinary skill in the art as an arrangement of parts limitation. Rearrangements of parts is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a rearrangement of parts limitation, and the device would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP § 2144.04.
Regarding claims 19 and 20, Puniello in view of Vora teaches the invention disclosed in claim 17. Further, modifying the mold of Puniello and Vora to include the specific configuration of pins listed in these claims would have been obvious to one of ordinary skill in the art at the time as a duplication of parts limitation. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04.

Claims 4 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Puniello and Vora as applied to claim 1 above, and further in view of Wilson (US 2002/0096801).
Regarding claim 4, Puniello in view of Vora teaches the invention disclosed in claim 1. Further, Vora teaches stationary flow-through pins are located in the pole regions (Para. 30). However, these references do not explicitly teach the flow-through pins with the structure disclosed in the instant claim.  Yet in a similar field of endeavor, Puniello teaches a mold and method for forming a golf ball, wherein the mold includes vent pins (ref. #810a-d) comprising an elongated body (Fig 25) housing a primary vent section (ref. #816), a hollow channel (Fig. 25), and an exhaust aperture (Para. 83); wherein the primary vent section is in fluid communication with the interior spherical cavity, the hollow channel, and the exhaust aperture during molding (Para. 83); wherein fluid communication between the interior spherical cavity and the primary vent section occurs such that air/gas produced in the interior spherical cavity during molding is drawn from the interior spherical cavity into each primary vent section, through each hollow channel, and out each exhaust aperture (Para. 82 – 85). It would have been obvious to one of ordinary skill in the art to configure the stationary flow-through pins in the invention taught by Puniello and Vora to include a primary vent, hollow channel and exhaust aperture as taught by Wilson. One would be motivated to make this modification to create golf balls with optimized dimple coverage and cover hardness (Wilson – Para. 86).
Regarding claim 5, Puniello in view of Vora and Wilson teach the invention disclosed in claim 4. Wilson further teaches gas being drawn from the primary vent section into the hollow channel through an inlet groove located in the primary vent section (Fig. 25a).
Regarding claim 6, Puniello in view of Vora and Wilson teach the invention disclosed in claim 5. Wilson further teaches the primary vent section is a channel that extends circumferentially about the perimeter of and adjacent to a top head of the stationary flow pin (Fig. 25 – 26).
Regarding claim 7, Puniello in view of Vora and Wilson teach the invention disclosed in claim 6. Wilson further teaches the stationary flow-through pin has a secondary vent section that comprises a channel extending circumferentially about the perimeter of the stationary flow-through pin, is parallel to the primary vent, and is located in a region of the stationary flow-through pin that is closer to the exhaust aperture than to the top head of the stationary flow-through pin and is not in fluid communication with any of the primary vent section, the hollow channel, or the exhaust aperture (Para. 82 – 85).
Regarding claim 8, Puniello in view of Vora and Wilson teach the invention disclosed in claim 7. Further, specifying the elongated body of the stationary flow through pin has a smaller outer diameter at locations of the primary vent section and the secondary vent section than its diameter therebetween would have been obvious through routine experimentation. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 9, Puniello in view of Vora and Wilson teach the invention disclosed in claim 7. Further, Wilson teaches a primary vent section with a depth between 0.0001 inches and 0.002 inches (Para. 84).
Regarding claim 10, Puniello in view of Vora and Wilson teach the invention disclosed in claim 7. Further, Wilson teaches each of the primary vent section and the secondary vent section is an elliptical-shaped channel (Fig. 25 – 26).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Puniello and Vora as applied to claim 13 above, and further in view of Inoue (US 5879599).
Regarding claim 14, Puniello in view of Vora teaches the invention described in claim 13, as discussed above. However, these references do not disclose applying a suction or a vacuum between a retractable pin and a stationary center venting pin.
Yet, in a similar field of endeavor, Inoue discloses a method of molding a golf ball (Abstract) comprising the steps of supporting a core of a golf ball in a molding die comprising lower and upper dies (Abstract). Furthermore, Inoue discloses reducing applying a vacuum between a retractable pin and a vent pin to reduce the pressure in the cavity (Col. 2 lines 35 – 40).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Puniello and Wilson by applying a vacuum between the retractable and center venting pins. One would be motivated to make this modification so the material is perfectly filled in the cavity, thus avoiding molding defects (Col. 4, lines 56 – 66).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743